Citation Nr: 1211446	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-01 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinea pedis (claimed as bilateral athlete's foot).

2.  Entitlement to service connection for tinea cruris (claimed as rash).

3.  Entitlement to service connection for a chronic disability manifested by headaches.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran had active military duty from December 1963 to November 1966 and October 1976 to September 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a decision of June 2010, the Board denied service connection for, among other issues, tinea pedis, tinea cruris, headaches and a heart condition. 

In November 2011, pursuant to a Joint Motion for Remand, the United States Court of Appeals for Veterans Claims vacated the Board's decision which denied the above mentioned issues and remanded the claim for further development. 

In July 2011, the RO granted service connection for coronary artery disease.  As the benefit has been granted, the issue of service connection for a heart condition is no longer before the Board. 

In January 2012, the Board remanded the claim for further development.  The requested development has been substantially complied with and the claim is ready for appellate review.  

In reaching the decision below, the Board has considered both the paper claim file and additional records found in the Virtual VA file.


FINDINGS OF FACT

1.  The Veteran's tinea pedis is less likely than not a result of a skin disorder shown during military service. 

2.  The Veteran's tinea cruris is less likely than not a result of a skin disorder shown during military service. 

3.  The Veteran does not have a chronic disability manifested by headaches that is related to service. 


CONCLUSIONS OF LAW

1.  Tinea pedis was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  Tinea cruris was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

3.  Chronic disability manifested by headaches was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2011). 

In correspondence dated March, June, August and September 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate his claims, information and evidence that VA would seek to provide, and information and evidence that the Veteran was expected to provide.  In addition, the correspondence notified the Veteran of the process by which initial disability ratings and effective dates are established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Any defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claims have been fully developed and re-adjudicated by the agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All identified and available service treatment records and medical examination reports, and VA and private treatment records, have been secured.  The Veteran was medically examined by VA pertinent to his claim for tinea pedis and tinea cruris.  The Veteran has not been accorded a VA examination pertinent to his claim a chronic disability manifested by headaches.  With respect to such claim, an examination for the purpose of obtaining a nexus opinion is not needed.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4). Because these conditions have not been met, as will be discussed below, VA examinations are not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

While there is competent evidence of headaches, there is no indication they are due to any injury or disease in service.  Consequently, the Veteran has not presented evidence indicating a nexus between such current claimed disorder and service.  Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the Veteran.  Accordingly, the Board finds that an etiology opinion is not "necessary."  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A(a)(2). 
Legal Criteria and Analysis

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303 . Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999). Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 . 

In Gilbert v. Derwinski, 1 Vet. App. 49, 5  (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, supra. at 54.

Tinea Pedis and Tinea Cruris 

The records show that the Veteran had tinea pedis and tinea cruris in service.  On VA medical examination in February 2008, the examiner noted review of the claims folder.  During the examination, the Veteran reported that he has been plagued with chronic athlete's foot since 1963.  He also reported that he developed a rash in his groin in the early 1970's.  He stated that while on active duty he was treated with hydrocortisone creams.  He stated that he was never able to resolve himself of the rash.  Following an objective physical examination, the examiner diagnosed tinea pedis and tinea cruris and expressed his opinion that it is less likely than not that the current tinea pedis and tinea cruris were caused by or a result of skin conditions while on active duty.  The examiner's rationale was that skin infections such as fungus do not last for decades.  They require certain physical conditions (obesity, hygiene, diabetes, etc.) or familial predisposition (sweating, skin type) to occur.  Once resolved, that infection is gone.  New infections are not related to the previous infections. 

The Board finds that this examination that the Veteran was provided is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any VA examination undertaken during an appeal is adequate for rating purposes).  The Board also assigns high probative value to this report.  Specifically, the examiner had the claims folder for review, discussed the findings in the claims folder, obtained a reported history from the Veteran, conducted a complete examination and provided an opinion and supporting rationale.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value. 

The Board notes that a lay person, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and 'may provide sufficient support for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, the Veteran is competent to state that he has had an ongoing tinea pedis and tinea cruris infection since service.  The competency of an individual to allege facts, however, must be distinguished from the credibility of the allegations. 

The Board notes that while the Veteran has stated that he has had an ongoing tinea pedis and tinea cruris infection since service, VA outpatient treatment records of December 2005, February, May, June and October 2006, and July 2007 all specifically note that the Veteran had no rashes.  

Under Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), the Board may not find that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board believes the instant case is clearly distinguishable, as the Board is not relying solely upon a general absence of complaints.  Rather, it is relying on multiple VA treatment records with physical findings indicating affirmatively that the Veteran had no rashes.  Although the Veteran had a current infection in the feet and on the groin at the time of the February 2008 VA examination, VA treatment records spanning a time period of slightly over two years prior to the VA examination, affirmatively showed no rashes.  Therefore, the Board must conclude that the greater weight of the evidence is against finding that he has experienced a continuity of symptomatology since his in-service complaints. 

Moreover, in regard to the Veteran's belief that his current tinea pedis and tinea cruris are related to the in-service symptoms, while it is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, 492 F.3d 1372; see also Buchanan, 451 F.3d 1331.  However, tinea pedis and tinea cruris are not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence. 

The Board has noted that the Joint Motion stated that the Board must address a finding in another case, Ardison v. Brown, 6 Vet. App. 405 (1994) which stated that there were cycles of remission and recurrence with tinea pedis.  The Board initially notes that the Ardison case involved a claim for an increased rating for a skin disorder which was already service connected, rather than a claim for service connection.  The pivotal question in Ardison was whether the disorder might be worse during the summer as compared to the winter (and would therefore require a VA examination during the Summer), rather than whether a specific disorder had continued for decades, as is the question currently before the Board.  The Board further notes that in the Ardison case, there was apparently evidence that the Veteran had a "prior history of remission and recurrence of tinea pedis."  In the present case, however, there is no credible evidence of a history of recurrence and remission since service.  As noted above, there is evidence indicating a prolonged period without any skin symptoms.  Moreover, there is no competent medical opinion of record indicting that such cycles could occur in the present case.  On the contrary, the only competent evidence is the VA opinion weighs against such a conclusion.  The Board is not at liberty to ignore such medical evidence.  Therefore, in the present case, the Board must come to a different finding of fact than the Court came to in Ardison.

Additionally, no medical expert has suggested the Veteran's current tinea pedis and tinea cruris began during military service.  In fact, the VA examiner found that the Veteran's current diagnoses of tinea pedis and tinea cruris are not related to his military service.  In the absence of competent evidence of a nexus between current diagnoses of tinea pedis and tinea cruris and a disease or injury incurred during military service, service connection for tinea pedis and tinea cruris must be denied. 

H.  Headaches 

The Veteran contends that he currently has headaches that began in service, during a time in 1968 when he worked clearing grass, weeds and other rubbish from places where powder had been sprayed.  He stated that "The powder that was sprayed ...caused me to have terrible head-aches."  He further stated that while on active duty he was issued aspirins to stop the headaches and after service, he continued taking aspirin to treat his headaches. 

Service treatment records show that in November 1983 the Veteran complained of headache and dizziness associated with viral syndrome.  Further service treatment records are devoid of history, complaints, treatment and diagnosis of headache.  The medical examination near the time of the Veteran's retirement in June 1984 shows no abnormalities of the head and neurological examination was normal.  The report of a medical history given by the Veteran in connection with his retirement in June 1984 specifically shows that he denied having a history of frequent or severe headaches.

A private medical treatment record dated in October 2002 notes that the Veteran denied having any recent headaches.  At his December 2002 annual complete physical by his private physician, it was noted that the Veteran seemed to be doing quite well and he denied any problems or complaints.  On neurologic examination he specifically denied headaches.  February and March 2003 records show he again denied headaches.  

The Veteran now contends that he suffers from headaches he has experienced on an ongoing basis since service.  In this regard, the Board notes that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, 492 F.3d 1372; see also Buchanan, 451 F.3d 1331.  Therefore, the Board accepts his statements that he currently suffers from headaches.  

However, in this case, the Veteran's assertion as to a continuity of symptomatology between a chronic disability manifested by headache and service is not supported by the record.  In this regard, the Board notes that private examination of December 2002 and subsequent private treatment records note the Veteran denied headaches.  In addition, VA outpatient treatment records of December 2005, May, June and October 2006 and July 2007 affirmatively state the Veteran reported no headaches.  The Board is of the opinion that these contemporaneous statements made for the purpose of obtaining medical treatment have greater probative value than statements made years later in support of a claim for monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, the Board must conclude that the greater weight of the evidence is against finding that he has experienced headaches since service.

Moreover, there is no evidence whatsoever linking headache or a chronic disability manifested by headaches to service.  The only evidence providing a nexus between the Veteran's claimed chronic disability manifested by headache is his contention.  The Board observes, however, that he, as a layperson, is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a claimed medical condition.  See Buchanan, 451 F.3d at 1335; Jandreau, 492 F. 3d 1372; Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. 303; Robinson, 557 F.3d 1355.  Therefore, the Veteran's claim for a chronic disability manifested by headache must be denied. 

In conclusion, the preponderance of the evidence is against the award of service connection for tinea pedis, tinea cruris and chronic disability manifested by headaches, as these disabilities have not been shown to have been incurred during military service, or, in the case of arthritis, hypertension and heart disease, within a year after service.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeals.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 









	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for tinea pedis is denied. 

Service connection for tinea cruris is denied. 

Service connection for chronic disability manifested by headaches is denied. 




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


